DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claim 2.

 	The Applicant’s arguments with respect to claims #1-16 in the reply filed on July 22, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-16 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a multiplication layer being of a first conductive type . . . and a cladding layer” (claim 1) and “a multiplication layer being of a first conductive type, another semiconductor layer being of a second conductive type. . . still another semiconductor layer of a second conductive type located between the end face of the optical waveguide structure and the end face of the waveguide type photodiode structure and in contact with the multiplication layer at the end face of the waveguide type photodiode structure” (claim 11).

 	As to claim 1, Huang et al. (U.S. Patent Publication No. 2020/0185561 A1), hereafter “Huang”, teaches in FIG. 4 a first semiconductor layer 141 of a first conductive type (n-type); a multiplication layer 352 provided on the first semiconductor layer.  Here, Huang teaches an intrinsic multiplication layer rather than a first conductive type.  Huang further teaches an optical waveguide structure 111+113 having an end face (right lateral end face) and provided on a first region (left lateral portion) of the first semiconductor layer 141 and including an optical waveguiding core layer 113.  However, Huang does not teach a cladding layer and it would not be obvious to form one over 111+113 given that optical coupler 111 is intended to receive light.  Huang further teaches a waveguide type photodiode structure 351+370+130+142+143 having an end face (left lateral end face) and provided on a second region (right lateral portion) of the first semiconductor layer 141 and having a third semiconductor layer 351 of a second conductive type (p-type), an optical absorption layer 130 being of an intrinsic conductive type, and a second semiconductor layer 142 being of a second conductive type (p-type) which are arranged in this order.  Huang further teaches the end face of the waveguide type photodiode structure (left lateral end face of 351+370+130+142+143) and the end face of the optical waveguide structure (right lateral end face) are in contact.

 	As to claim 11, Huang teaches in FIG. 4 a first semiconductor layer 141 of a first conductive type (n-type); an optical waveguide structure 111+113 having an end face and provided on a first region (left lateral region) of the first semiconductor layer 141 and including an optical waveguiding core layer 113.  However, Huang does not teach a cladding layer and it would not be obvious to form one over 111+113 given that optical coupler 111 is intended to receive light.  Huang further teaches a waveguide type photodiode structure 351+370+130+142+143 having an end face (left lateral end face of 351+370+130+142+143) and provided on a second region (right lateral region) of the first semiconductor layer 141 and having a multiplication layer 352 (Huang teaches an intrinsic rather than a doped material), an optical absorption layer 130 being of an intrinsic conductive type, and a second semiconductor layer 351 being of a second conductive type (p-type) which are arranged in this order, and the end face of the waveguide type photodiode structure facing to the end face of the optical waveguide structure.  

 	Although Huang teaches another semiconductor layer 143 it is a first (n-type) not second conductive type.  Huang also teaches still another semiconductor layer 142 of a second conductive type (p-type), but Huang does not teach the still another semiconductor layer located between the end face of the optical waveguide structure and the end face of the waveguide type photodiode structure and in contact with the multiplication layer at the end face of the waveguide type photodiode structure.

 	No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829